   1   Michael A. Jones, State Bar #27311
       Philip J. Giles, State Bar #30340
   2   David B. Nelson, State Bar #34100
       ALLEN BARNES & JONES, PLC
   3   1850 N. Central Ave., Suite 1150
       Phoenix, Arizona 85004
   4   Ofc: (602) 256-6000
       Fax: (602) 252-4712
   5   Email mjones@allenbarneslaw.com
               pgiles@allenbarneslaw.com
   6           dnelson@allenbarneslaw.com

   7   Attorneys for Debtors

   8                              UNITED STATES BANKRUPTCY COURT

   9                                      DISTRICT OF ARIZONA

  10   In re:                                        Chapter 11

  11   SILVERADO STAGES INC., et al.,                Case No. 2:18-bk-12203-MCW
                                                     (Joint Administration Motion Pending)
  12                   Debtors.

  13   This filing applies to:                       Case No. 2:18-bk-12203-MCW
                                                     Case No. 2:18-bk-12205-DPC
  14            ALL DEBTORS                          Case No. 2:18-bk-12207-BKM
                SILVERADO STAGES INC.                Case No. 2:18-bk-12209-MCW
  15                                                 Case No. 2:18-bk-12210-MCW
                SILVERADO CHARTER
                                                     Case No. 2:18-bk-12213-EPB
  16            SERVICES, LLC                        Case No. 2:18-bk-12215-BKM
                MICHELANGELO LEASING INC.            Case No. 2:18-bk-12218-EPB
  17            SILVERADO STAGES SC, LLC
                SILVERADO STAGES CC, LLC
  18                                                 SECOND AMENDED DECLARATION OF
                SILVERADO STAGES NC, LLC             BRIAN HUNT, CHIEF EXECUTIVE
  19            SILVERADO STAGES NV, LLC             OFFICER, IN SUPPORT OF DEBTORS’
                SILVERADO STAGES AZ, LLC             FIRST DAY FILINGS
  20

  21            I, Brian Hunt, Chief Executive Officer of Silverado Stages, Inc. hereby declare under
  22   penalty of perjury as follows:
  23            1.     I am a resident of Pinal County, Arizona, I am over eighteen years of age, and
  24   am competent to make this Declaration.
  25            2.     Silverado Stages, Inc., a Wyoming corporation; Silverado Stages CC, LLC, a
  26   California limited liability company; Silverado Stages SC, LLC, a California limited liability
  27   company; Silverado Stages NC, LLC, a California limited liability company; Silverado Stages
  28   NV, LLC, a Nevada limited liability company; Silverado Stages AZ, LLC, an Arizona limited

       {00127859 9}
Case 2:18-bk-12203-MCW            Doc 17 Filed 10/08/18 Entered 10/08/18 17:56:55         Desc
                                  Main Document    Page 1 of 6
   1   liability company; Silverado Charter Services, LLC, a California limited liability company; and

   2   Michelangelo Leasing Inc. (“Michelangelo”), an Arizona corporation, are debtors and debtors-

   3   in-possession (collectively, the “Debtors”) in the Debtors’ above-captioned Chapter 11 cases

   4   (collectively, the “Cases”).

   5           3.     The Debtors are affiliated entities, share common management, and collectively

   6   operate a service-oriented passenger transportation business known as “Silverado Stages”. As

   7   the Chief Executive Officer of Silverado Stages, I am familiar with its operations, assets, and

   8   debts. Silverado Stages was founded in 1987 and has a diverse background in passenger

   9   operations, including charters, local and multi-state over-the-road tours, scheduled fixed routes,

  10   contract shuttles and ADA services. Silverado Stages has worked with all levels of

  11   government, business, private parties and military. Now operating a diverse fleet of over 300

  12   passenger vehicles, over 60 of which are ADA compliant, and operating throughout the western

  13   states, Silverado Stages is one of the largest privately-owned bus operators in the United

  14   States. Silverado Stages operates from leased terminal locations in San Luis Obispo, Santa

  15   Barbara, Torrance, San Diego, Reno, Las Vegas, and its headquarters in Phoenix.

  16           4.     Silverado Stages Inc. owns real property located at 1812 Main Ave.,

  17   Sacramento, CA which is an industrial property with a building. There are two secured lenders

  18   encumbering this property. Silverado operates its Sacramento terminal from one-half of this

  19   property and has a tenant in the remaining half of the property.
  20           5.     Silverado Stages Inc. also owns a commercial real property lot located in Elk

  21   Grove, CA. There is a tenant occupying this property.

  22           6.     The Debtors’ headquarters is located at 2239 N. Black Canyon Hwy Phoenix,

  23   AZ 85009.

  24           7.     The Debtors own a fleet of approximately 300 passenger vehicles.

  25           8.     Through Silverado Stages, Inc., the Debtors employ 356 people.               These

  26   Employees include: (i) 249 full-time employees; and (ii) 107 part-time employees.
  27

  28

       {00127859 9}                           -2-
Case 2:18-bk-12203-MCW         Doc 17 Filed 10/08/18 Entered 10/08/18 17:56:55                Desc
                               Main Document    Page 2 of 6
   1           9.        The Debtors run payroll every other Friday and fund the payroll the preceding

   2   Thursday. Based on the Debtors’ ordinary operations, the next payroll is scheduled to be funded

   3   on Thursday, October 11, 2018, and paid on Friday, October 12, 2018.

   4           10.       The Debtors are owned as follows:

   5                  a. Silverado Stages, Inc. is owned by the following individuals and an Employee

   6                     Stock Ownership Plan (“ESOP”):

   7                     Owners                   Ownership Interest percentage
                         Sharron Galusha          33.6%
   8
                         James Galusha            28.0%
   9                     Anthony Fiorini          6.9%
                         Gillian Fiorini          6.8%
  10
                         Eugene Bronson           11.2%
  11                     Scott and Jodi Bogart    0.8%
                         Kevin Guth               0.6%
  12
                         Crystal Guth             0.6%
  13                     ESOP                     11.5%
                                        TOTAL     100%
  14

  15                  b. Silverado Stages CC, LLC; Silverado Stages SC, LLC; Silverado Stages NC,

  16                     LLC; Silverado Stages NV, LLC, and Silverado Stages AZ, LLC are equally

  17                     owned by Silverado Stages, Inc. and Silverado Charter Services, LLC.

  18                  c. Silverado Charter Services, LLC and Michelangelo are wholly owned by

  19                     Silverado Stages, Inc.

  20           11.       The Debtors’ revenue is primarily derived from charter transportation services,

  21   contracts for ongoing transportation services, vehicle rentals, and vehicle sales.

  22           12.       Other than debt payments, the Debtors’ primary expenses consist of payroll,

  23   lodging for its driver employees while they are on the road, fuel, vehicle maintenance, rent,

  24   insurance, and utilities.

  25           A.        Debtors’ History

  26           13.       In 2016, the Debtors entered into an agreement whereby Silverado Stages

  27   purchased Michelangelo. As part of the acquisition, key staff relocated from San Luis Obispo

  28   to Phoenix. The Debtors, when combined with Michelangelo, almost immediately struggled to


       {00127859 9}                               -3-
Case 2:18-bk-12203-MCW             Doc 17 Filed 10/08/18 Entered 10/08/18 17:56:55              Desc
                                   Main Document    Page 3 of 6
   1   meet revenue and cash flow projections.           The acquisition did not go as planned, and

   2   Michelangelo’s forecasted revenue of $30 million only generated about $20 million.

   3   Simultaneous with the acquisition, macroeconomic and regionally competitive labor markets

   4   drove up driver costs. Additionally, many local competitors moved to highly uneconomical and

   5   unsustainable, near predatory, pricing.

   6           14.    Throughout 2017 and 2018, the Debtors acted to reduce headcount and to shed

   7   low and no margin service routes. The Debtors also addressed their fleet size by creating an

   8   orderly plan to reduce excess motorcoach fleet in an orderly and equity-preserving fashion.

   9           15.    Though the Debtors attempted to address the substantial unexpected revenue

  10   shortfalls, the decline far exceeded management’s worst expectations resulting in substantial

  11   headcount downsizing lag and an inability to conduct an effective fleet restructure.          To

  12   exacerbate the financial issues, the secondary market for motorcoach assets has continued to

  13   soften nationwide. In 2018, the Debtors’ ownership infused $1.1 million into the Debtors to

  14   support cash flow (the equivalent of one month of existing debt service).

  15           16.    In a final effort to avoid bankruptcy filings, in September 2018, the Debtors

  16   employed Michael Stockrahm with SDI Holdings, LLC as a restructuring advisor to assist with

  17   a potential non-bankruptcy resolution with the Debtors’ secured lenders.

  18           17.    On September 13, 2018, VFS Leasing Co. and Volvo Financial Services, a

  19   division of VFS US LLC (together, “VFS”) filed a complaint against the Debtors thereby
  20   asserting a $15.6 million claim against the Debtors related to alleged breaches of contract on

  21   account of vehicle loans and leases.        Thereafter, VFS attempted to enforce their alleged

  22   collateral rights against certain of the Debtors’ vehicle assets.

  23           18.    At the end of September 2018, the Debtors made a final proposal to their secured

  24   lenders, including VFS, regarding a non-bankruptcy resolution to pay them over time.

  25   Unfortunately, VFS declined to work in a consensual manner and took aggressive action to

  26   retake alleged collateral.
  27           19.    In October 2018, the Debtors retained Matt Foster and his firm Sonoran Capital

  28   Advisers to serve as the Debtors’ Chief Restructuring Officer.

       {00127859 9}                            -4-
Case 2:18-bk-12203-MCW          Doc 17 Filed 10/08/18 Entered 10/08/18 17:56:55             Desc
                                Main Document    Page 4 of 6
   1           20.    Faced with secured creditors seriously disrupting the Debtors’ business

   2   operations through repossession attempts, and to save the Debtors’ going concern for the benefit

   3   of all creditors, the Debtors made the difficult choice to file voluntary Chapter 11 bankruptcy

   4   petitions.

   5           21.    The Debtors expect that with the automatic stay in place, they will be able to

   6   successfully confirm a Chapter 11 plan of reorganization that will restructure the Debtors’

   7   secured debt and provide a meaningful payment to unsecured creditors.

   8           B.     Secured Debt

   9           22.    In February 2017, the Debtors entered into certain loan documents with Western

  10   Alliance Bank, an Arizona corporation (“WAB”) whereby WAB loaned money to some of the

  11   Debtor entities: (i) Silverado Stages, Inc.; (ii) Silverado Charter Services, LLC; and (iii)

  12   Michelangelo (“WAB Debtors”), on a secured basis, purportedly secured by a blanket lien

  13   against the WAB Debtors’ assets pursuant to a security agreement and filed UCC financing

  14   statements. WAB asserts a secured claim against the WAB Debtors in the approximate amount

  15   of $5.4 million. Silverado Stages, Inc. generates nearly all of the Debtors’ income and holds

  16   nearly all of the Debtors’ assets, including Silverado Stages’ accounts receivable.

  17           23.    The Debtors have many other secured creditors that hold collateral interests in

  18   specific equipment or vehicles, however, the Debtors do not believe that any party other than

  19   WAB has the right to assert a secured interest in the Debtors’ accounts receivable and cash.
  20           24.    To the best of their knowledge and after having conducted UCC searches with

  21   an outside service in all relevant states, the Debtors will provide notice of their first day filings

  22   in this case to all of their alleged secured creditors, among others.

  23           25.    As of their bankruptcy filing date, the Debtors hold approximately

  24   $1,150,000.00 in cash (including $190,000.00 in loan proceeds from Nineveh Holdings, LLC)

  25   and $1 million in accounts receivable from non-affiliate companies.

  26           26.    Without including the unsecured portion of secured debtors’ debt, the Debtors
  27   believe their unsecured debt is in the approximate amount of $3 million.

  28           27.    I have reviewed the other “first day motions” filed contemporaneously with this

       {00127859 9}                            -5-
Case 2:18-bk-12203-MCW          Doc 17 Filed 10/08/18 Entered 10/08/18 17:56:55                 Desc
                                Main Document    Page 5 of 6
   1   Declaration, and the factual statements contained therein are accurate to the best of the Debtors’

   2   knowledge under the expedited timing of these bankruptcy filings.

   3           DATED this 8th day of October, 2018.

   4
                                                    /s/ Brian Hunt
   5                                                Brian Hunt, Chief Executive Officer
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28

       {00127859 9}                           -6-
Case 2:18-bk-12203-MCW         Doc 17 Filed 10/08/18 Entered 10/08/18 17:56:55                Desc
                               Main Document    Page 6 of 6
